Citation Nr: 0405430	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  01-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 4, 1999, 
for an award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office.  The veteran filed a notice of 
disagreement in May 2000.  A statement of the case was issued 
in July 2001.  The substantive appeal (VA Form 1-9) was 
received by the RO August 2001.  

The veteran testified at a personal hearing before a Decision 
Review Officer at the RO in August 2001.  He also testified 
at a Central Office (CO) hearing before the undersigned in 
July 2003.  Copies of transcripts of both hearings are of 
record.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran and his representative contend, in essence, that 
the veteran's grant for nonservice-connected pension benefits 
was warranted prior to the grant of benefits in June 1999.  
It is maintained that the veteran attempted to obtain 
benefits as early as 1979 when he informed VA that he was 
unable to work and applied for service-connected benefits.  

In this case, there is some evidence supporting the argument 
that the veteran had a claim for pension benefits pending 
since 1979.  This is in the form of a VA application for 
benefits received in June 1979, and a report of contact 
addressing pension benefits dated in January 1980.  Without 
deciding at this point whether such a claim may be deemed 
pending, the Board nevertheless believes that additional 
information regarding the veteran's health and employment 
status between 1979 and 1999 would be useful.  Accordingly, 
attempts should be made to obtain any records of VA and 
private treatment during this period.  In addition, the 
veteran testified that he was incarcerated at some point 
during this period and confirmation of that fact would also 
be useful.  Likewise, the veteran testified that he was not 
able to drive a truck as a means of his livelihood, and while 
driving records have been associated with the file for the 
period between 1993 and 2003, records from prior to this time 
could be pertinent.  

Moreover, the work history the veteran has provided during 
the course of this appeal has not been entirely consistent, 
and therefore, an attempt to clarify this history should be 
accomplished.  In this regard, the Social Security 
Administration may be able to provide a summary of the 
veteran's earnings during the time in question.  

Lastly, during the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  38 U.S.C.A. §§ 5102, 
5103, 5103(A); 38 C.F.R. § 3.159.  This remand will provide 
an opportunity to address VCAA requirements.  

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development as may be required by 
38 U.S.C.A. §§ 5102, 5103, 5103(A); 
38 C.F.R. § 3.159 has been accomplished.  

2.  Request that the veteran identify the 
VA medical facilities at which he was 
treated between 1979 and 1999, and then 
attempt to obtain copies of the records 
of that treatment.   

3.  Request that the veteran identify the 
private medical facilities at which he 
was treated between 1979 and 1998, and 
then attempt to obtain copies of the 
records of the identified treatment, 
including those from the Alma Allery 
Primary Care Health Services, Inc. 7227 
Hamilton Ave. Pittsburgh, PA 15221.   

4.  The veteran should provide the RO 
with the dates and location of his 
incarceration during the period from 1979 
to 1998.  After obtaining the appropriate 
release of information, the RO should 
contact the Department of Corrections and 
verify the dates of the veteran's 
incarceration for that period of time.  

5.  After obtaining the appropriate 
release of information, the RO should 
contact the Pennsylvania Department of 
Transportation and request the veteran's 
driving record from 1979 to 1993 and 
associate it with the claims folder.  

6.  The veteran should be asked to 
provide a comprehensive work history from 
1979 to 1998.  This history should 
include the names of all of his 
employers, the period he was employed 
with each employer, the reasons for 
leaving, and any income information to 
the extent possible.  After obtaining 
this information, it should be associated 
with the claims folder.   

7.  After obtaining any appropriate 
authorization, contact the Social 
Security Administration and request a 
copy of the veteran's earnings record for 
the period from 1979 to 1998.   

8.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


